RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4174-18T3

I.E.A.,

          Plaintiff-Appellant,

v.

M.A.,

     Defendant-Respondent.
________________________

                   Submitted September 29, 2020 – Decided December 16, 2020

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FV-07-0953-19.

                   Bressler, Amery & Ross, attorneys for the appellant
                   (Ross A. Fox, on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      Plaintiff I.E.A.1 appeals from the March 12, 2019 order of the Family Part

denying her application for a final restraining order (FRO), and dismissing her

complaint and a January 18, 2019 amended temporary restraining order (TRO)

against defendant M.A. pursuant to the Prevention of Domestic Violence Act

(the Act), N.J.S.A. 2C:25-17 to -35. We vacate the March 12, 2019 order,

reinstate the complaint and TRO, and remand for a new trial.



                                        I.

      The following facts are derived from the record. The parties are cousins

whose 2016 marriage in Sudan was arranged by their families. Defendant is a

United States citizen; plaintiff is a citizen of Sudan. Shortly after the wedding,

defendant returned to New Jersey, leaving a pregnant plaintiff with her family

in Sudan. Plaintiff gave birth to the couple's only child, who has special needs,

before coming to New Jersey with the child on a temporary visa in March 2018.

      On September 10, 2018, plaintiff filed a complaint and application for a

TRO against defendant alleging assault, terroristic threats, and harassment as

predicate acts of domestic violence. The court entered a TRO that day. On




1
  We use initials to preserve the confidentiality of court records concerning
domestic violence. R. 1:38-3(d)(9).
                                                                          A-4174-18T3
                                        2
October 17, 2018, plaintiff filed an amended complaint and application for a

TRO, also alleging assault, terroristic threats, and harassment as predicate acts

of domestic violence. The court entered an amended TRO the same day. The

court entered a second amended TRO on January 18, 2019.

      At trial, plaintiff testified that defendant was in Sudan on February 26,

2018, the day her grandparent died. He refused to accompany her to the funeral.

According to plaintiff, when she questioned defendant about his refusal, he

repeatedly slapped, hit, and kicked her, including while she was on the floor

after having tripped during the assault. She testified that defendant's brother

stopped the assault after she briefly escaped and shouted for help.

      Plaintiff also testified that on June 13, 2018, in New Jersey, she received

defendant's permission to go with several women to have henna applied to her

hands for a religious holiday. According to plaintiff, when she arrived home

late an angry defendant pushed her, reminded her of the assault in Sudan, and

said that if he beat her his brother would not be there to intervene and he would

continue the assault until she needed hospitalization.

      Plaintiff testified that defendant assaulted her twice in July 2018. She

testified that on the first occasion, she and defendant were having an amicable

exchange when she jokingly struck his behind. According to plaintiff, defendant


                                                                         A-4174-18T3
                                        3
became angry and repeatedly hit her on her back and shoved her with his foot

on her lower back. A few days later, according to plaintiff, in an unprovoked

and sudden assault, defendant threatened her with a belt and choked her with

sufficient force that her hands became numb. She testified that she thought, at

first, that defendant was joking but realized soon after he was assaulting her.

      Finally, plaintiff testified that in August 2018, defendant, unprovoked and

suddenly, slapped her in the face, kissed her, and then slapped her again. She

testified that she remained afraid of defendant.

      In August 2018, plaintiff reported defendant's physical abuse to a

neighbor. The neighbor put plaintiff in touch with A.E., a woman originally

from Sudan who shares plaintiff's religious background. Plaintiff told A.E. that

defendant abused her physically and verbally and that she wanted to return to

Sudan. According to plaintiff, while defendant did not object to her returning

to Sudan he would not permit her to take their son out of the United States.

Plaintiff did not want to return to Sudan alone, fearful defendant would not give

her permission to leave the country once she got there. With the assistance of

A.E., plaintiff moved out of the apartment she shared with defendant to live with

a relative. She subsequently moved to a shelter for victims of domestic violence.




                                                                          A-4174-18T3
                                        4
      Later that month, A.E. accompanied plaintiff to defendant's apartment to

retrieve her belongings. At plaintiff's request, police were present. Although

defendant was in the apartment, he did not respond to repeated requests by police

to open the door. According to plaintiff and A.E., who testified at trial, after the

police gained entry, defendant angrily called plaintiff vulgar names in Arabic,

accusing her and her mother of promiscuity and prostitution. A.E. testified that

accusations of this nature from a husband to his spouse could result in plaintiff

being shunned, isolated, and badly treated by the Sudanese community.2

      Defendant denied ever assaulting plaintiff. He admitted that he refused to

attend the funeral of her grandparent, but testified that his family members went

to the funeral with plaintiff, who was satisfied with that arrangement after "a

little bit" of an argument. In addition, defendant testified that he was too tired

to assault plaintiff while in New Jersey because he worked long hours. He

recalled plaintiff having returned late from having her hands dyed with henna.

He denied pushing or threatening plaintiff on that occasion, testifying that he

could not have been angry because the following day was a religious holiday

and people are happy on religious holidays. Defendant admitted, however,


2
  The complaint alleges that in July 2018, defendant threatened to strike plaintiff
if she did not stop asking him questions and regularly bit her and hit her on the
top of her head. Plaintiff produced no proof with respect to these allegations.
                                                                            A-4174-18T3
                                         5
saying to plaintiff "I don't care about you," and repeating the Sudanese saying

"he who follows the chicken go to the garbage," an apparent warning against

keeping company with undesirable people.           Notably, despite defendant's

testimony that he rarely gets angry and was unbothered by anything plaintiff did,

the transcript notes several occasions during which defendant was yelling while

testifying about plaintiff.

      Defendant recounted the day on which police accompanied plaintiff to

retrieve her belongings from his apartment. He admitted cursing at her in Arabic

during the encounter. He testified that he was upset that plaintiff told the police

the couple was no longer sexually intimate.

      A fourth witness, H.I., testified at trial.      She admitted to a close

relationship with defendant, whom she met while both were attending college.

H.I. testified that she and defendant worked for her father's company driving

school buses. On cross-examination, she admitted that defendant pays her

monthly cellphone bill. Although she claimed that she pays him back, she

offered no proof for that assertion. In addition, testimony established that

defendant took H.I. to the hospital when she gave birth to a child shortly before

plaintiff's arrival in the United States. Defendant admitted that on one occasion




                                                                           A-4174-18T3
                                        6
he called police to avoid a violent confrontation with H.I.'s husband during a

domestic violence incident. He denied having once proposed marriage to H.I.

      H.I. testified that when plaintiff arrived in the United States, defendant

was living with male roommates. He asked H.I. to house plaintiff and her child

in her apartment. H.I. had recently had a child and, like plaintiff, was not

working. The two women and their infants lived together from March 2018 to

May 2018. H.I. testified that plaintiff was sometimes "dramatic," referring only

to one occasion when plaintiff exaggerated the number of days her child had

been constipated.

      H.I. also testified that plaintiff never confided in her that defendant

physically abused her. On cross-examination, H.I. admitted that she did not

share with plaintiff, or anyone, the troubles that arose in her marriage. H.I. also

admitted that she was not present on any of the occasions on which plaintiff

alleged she was physically abused by defendant. In addition, although H.I.

testified she was unaware of any domestic abuse in the Sudanese community,

later testimony revealed that H.I. was the victim of domestic abuse.

      The trial court issued an oral opinion denying plaintiff's application for an

FRO, concluding she did not establish by a preponderance of the evidence "that

there was assault, or terroristic threats, or harassment by" defendant. In reaching


                                                                           A-4174-18T3
                                        7
this conclusion the court did not discuss the statutory elements of the alleged

predicate acts of domestic violence.        Nor did the court make an explicit

credibility finding with respect to plaintiff. Instead, the court observed:

            As to whether the plaintiff was subjected to any pushing
            or shoving or choking, having listened to the testimony,
            having observed the plaintiff as she was giving the
            testimony, recalling at least two occasions where
            plaintiff testified that she initially thought the
            defendant was joking, it's peculiar to mesh that she
            thought the defendant was joking when someone is
            putting their hands around your neck – either you're
            scared or you're not.

            There was another occasion that the plaintiff testified
            that she asked the defendant for diapers and juice, and
            that he said okay, and then slapped me on my cheek, I
            thought he was joking. And then he slapped me again
            and I realized that he was not joking. That says to me,
            my interpretation of that is for someone to say okay and
            then to slap you, would present someone who's totally
            irrational. My observation of [defendant] does not lead
            me to believe that he is totally irrational. And for
            plaintiff to testify that, initially, she thought he was
            joking is peculiar that if someone slapped you at any
            point, that you would think that they were joking. That
            is a very peculiar description of the thought processes
            that you would think someone was joking.

      In addition, the court observed that plaintiff did not disclose defendant's

abuse to H.I., his close friend and coworker:

            It's reasonable to believe that a plaintiff wouldn't want
            to advertise that they are the victim of domestic
            violence, that they're not going to tell it to everyone.

                                                                              A-4174-18T3
                                        8
            And that they would be selective as to who they did tell,
            if they told anyone at all. But in the three months that
            you were actually living with [H.I.], 24/7 as she states,
            for you not to say anything to her about it, for her not
            to see anything at all, for the two of you to have [sic]
            any kind of conversation about it if there's something
            that happened, rings a little peculiar and odd.

            And then to readily confide in someone – actually, a
            total stranger, a neighbor . . . also seems peculiar. That
            is not a judgment or a criticism. People get to choose
            who they want to confide in for sure. But in this
            situation, it just does not sound plausible.

      Finally, the court suggested, without making a finding, that plaintiff may

have sought an FRO to secure an unspecified advantage with respect to her

immigration status. Testimony at trial established that when plaintiff came to

the United States in March 2018 she had a visa that expired in August 2018. In

addition, plaintiff had an appointment scheduled for August 2018 at the embassy

in Khartoum to extend her visa. Plaintiff testified that defendant urged her to

return to Sudan for the appointment, but refused to allow her to take their child,

who is a citizen of the United States. Plaintiff refused to leave the country

without her child, fearing defendant would refuse to permit her to leave Sudan,

as would be his right under Sudanese law. The court observed that:

            I don't know, and I'm not going to say that I know, that
            the point or purpose of this filing of the restraining
            order was related to immigration. But I can't overlook
            the timeline that the visa ran out in August, that

                                                                          A-4174-18T3
                                        9
             [plaintiff] did not keep her appointment at the embassy
             in Sudan in August, and that she decided to file in
             September, two weeks after the allegations for August
             25th. I have to say that it crosses my mind that perhaps
             missing the appointment at the embassy and the visa
             running out may have had some influence. 3

      The court made no credibility determination with respect to defendant.

The court noted only that defendant appeared to have a bond with his child

during their interactions before the court at trial.

      On March 12, 2019, the court entered an order denying an FRO,

dismissing the complaint, and vacating the TRO.

      This appeal followed. Plaintiff raises the following arguments.

             POINT I

             THE TRIAL COURT ERRED BY IMPROPERLY
             APPLYING THE PREVENTION OF DOMESTIC
             VIOLENCE ACT WHEN IT DENIED THE FINAL
             RESTRAINING ORDER BECAUSE PLAINTIFF DID
             NOT TELL A SPECIFIC PERSON ABOUT THE
             ABUSE AND IGNORED TESTIMONY FROM A
             WITNESS.

3
   Earlier it its opinion, the court found that defendant gave plaintiff a roundtrip
plane ticket to go to Khartoum for the August 2018 appointment. However,
plaintiff's counsel pointed out that no such ticket (or any ticket) had been
admitted into evidence and that the only testimony concerning a plane ticket was
that plaintiff had flown to the United States in March 2018 on a roundtrip ticket
that allowed her to return in August for the appointment. The court "set aside"
its finding with respect to the roundtrip ticket and did not address whether the
absence of a ticket back to the United States justified plaintiff's fear that
defendant was attempting to strand her in Sudan without her child.
                                                                            A-4174-18T3
                                        10
[A.] THE   TRIAL    COURT   IMPROPERLY
DISREGARDED      THE   TESTIMONY     OF
PLAINTIFF'S WITNESS AND FAILED TO
PROPERLY     APPLY    THE    STATUTORY
DEFINITION OF HARASSMENT TO THE PRESENT
SITUATION.

POINT II

THE TRIAL COURT ERRED IN FAILING TO MAKE
PROPER    CREDIBILITY    DETERMINATIONS
REGARDING THE PARTIES AND IN IMPLICITLY
REQUIRING        PLAINTIFF       PROVIDE
INDEPENDENT CORROBORATION FOR HER
ALLEGATIONS.

A.  THE TRIAL COURT FAILED TO MAKE
PROPER CREDIBILITY DETERMINATIONS.

B.  THE    TRIAL    COURT'S    IMPLICIT
REQUIREMENT        THAT       PLAINTIFF
CORROBORATE HER TESTIMONY WAS AN
IMPROPER APPLICATION OF THE LAW.

POINT III

THE TRIAL COURT ERRED IN ITS APPLICATION
OF THE DV [SIC] ACT TO PLAINTIFF'S
ALLEGATIONS OF ASSAULT AND TERRORISTIC
THREATS.

A.   THE TRIAL COURT ERRED IN FINDING
PLAINTIFF FAILED TO MEET HER BURDEN OF
PROOF ON THE ALLEGATIONS OF ASSAULT AS
SET FORTH IN THE COMPLAINT AND AMENDED
TEMPORARY RESTRAINING ORDER.


                                           A-4174-18T3
                  11
            B.  THE TRIAL COURT ERRED IN FINDING
            PLAINTIFF FAILED TO MEET HER BURDEN OF
            PROOF ON THE ALLEGATIONS OF TERRORISTIC
            THREATS AS SET FORTH IN THE COMPLAINT
            AND AMENDED TRO.

            POINT IV

            THE TRIAL COURT ERRED IN FINDING THERE
            WAS NO NEED TO PREVENT FURTHER ABUSE
            OF PLAINTIFF.

            POINT V

            THE TRIAL COURT ERRED IN FAILING TO
            PROVIDE   PLAINTIFF WITH  A   COURT
            INTERPRETER THROUGHOUT THE ENTIRE
            PROCEEDING.


                                        II.

      "In our review of a trial court's order entered following trial in a domestic

violence matter, we grant substantial deference to the trial court's findings of

fact and legal conclusions based upon those findings." D.N. v. K.M., 429 N.J.

Super. 592, 596 (App. Div. 2013) (citing Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998)). We should not disturb the "'factual findings and legal conclusions

of the trial judge unless [we are] convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice.'" Cesare, 154 N.J. at 412


                                                                           A-4174-18T3
                                       12
(alteration in original) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65

N.J. 474, 484 (1974)). Deference is particularly appropriate when the evidence

is testimonial and involves credibility issues because the judge who observes the

witnesses and hears the testimony has a perspective the reviewing court does not

enjoy. Pascale v. Pascale, 113 N.J. 20, 33 (1988) (citing Gallo v. Gallo, 66 N.J.

Super. 1, 5 (App. Div. 1961)).

      However, reversal is warranted when a trial court's findings are "so wide

of the mark that a mistake must have been made." New Jersey Div. of Youth &

Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting C.B. Snyder Realty,

Inc. v. BMW of N. Am., Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

Likewise, "if the court ignores applicable standards, we are compelled to reverse

and remand for further proceedings." Gotlib v. Gotlib, 399 N.J. Super. 295, 309

(App. Div. 2008). Our review of a trial court's legal conclusions is always de

novo. Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      The entry of an FRO requires the trial court to make certain findings. See

Silver v. Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006). The court "must

determine whether the plaintiff has proven, by a preponderance of the credible

evidence, that one or more of the predicate acts set forth in N.J.S.A. 2C:25 -

19[(a)] has occurred." Id. at 125. The court should make this determination "'in


                                                                         A-4174-18T3
                                      13
light of the previous history of violence between the parties.'" Ibid. (quoting

Cesare, 154 N.J. at 402). If the court finds plaintiff did not establish predicate

acts of domestic violence, it must dismiss the complaint. A.M.C. v. P.B., 447

N.J. Super. 402, 413 (App. Div. 2016).

      If the court finds that plaintiff has proven a predicate act of domestic

violence, the court must determine "whether a restraining order is necessary,

upon an evaluation of the factors set forth in N.J.S.A. 2C:25-29[(a)](1) to -

29[(a)](6), to protect the victim from an immediate danger or to prevent further

abuse." Silver, 387 N.J. Super. at 127 (citing N.J.S.A. 2C:25-29(b)); see also

J.D. v. M.D.F., 207 N.J. 458, 476 (2011).          This determination requires

evaluation of:

            (1) The previous history of domestic violence
            between the plaintiff and defendant, including threats,
            harassment and physical abuse;

            (2) The existence of immediate danger to person or
            property;

            (3) The financial circumstances of the plaintiff and
            defendant;

            (4)   The best interest of the victim and any child;

            (5) In determining custody and parenting time the
            protection of the victim's safety; and



                                                                          A-4174-18T3
                                       14
               (6) The existence of a verifiable order of protection
               from another jurisdiction.

               [N.J.S.A. 2C:25-29(a); see also Cesare, 154 N.J. at
               401.]

      Having carefully reviewed the record in light of these legal principles, we

conclude the trial court erred in reaching its determination because it failed to

make witness credibility findings, mischaracterized the testimony of A.E., and

relied on irrelevant facts.

      The testimony set forth conflicting accounts of the incidents plaintiff

alleged were predicate acts of domestic violence. Those accounts were provided

by plaintiff and A.E. on the one hand, and defendant on the other.

      Although it did not explicitly find plaintiff lacked credibility, the court

appears to have rejected her testimony for two reasons. First, the court found

plaintiff's failure to disclose defendant's abusive behavior to H.I. to be "a little

peculiar[,]" "odd[,]" and "not plausible." Second, the trial court found plaintiff's

testimony that on two occasions she thought defendant was joking when he

initiated abusive behavior to be "peculiar" because "you're either scared or

you're not."

      We are not aware of any precedent requiring the victim of domestic

violence to have disclosed the abuse to another in order to establish a predicate


                                                                            A-4174-18T3
                                        15
act of domestic violence under the Act. Nor do we agree that a failure to disclose

before seeking judicial relief casts doubt on the credibility of a claim of abuse.

There are a number of reasons why a victim of domestic violence might be

reluctant to disclose the abuser's behavior. Some of those reasons may well be

applicable here.   For example, cultural and religious norms may strongly

discourage the disclosure of marital affairs. The record suggests the parties'

close ties to the Sudanese Muslim community and culture may have influenced

plaintiff not to disclose defendant's abuse. In addition, where the party alleging

abuse is a new arrival to the country and dependent on the abuser for support

and shelter, disclosure may be a difficult and risky proposition.

      We note too that plaintiff may have had valid reasons not to disclose her

abuse to H.I. It is undisputed that H.I. is a close friend of defendant. He took

her to the hospital when she delivered her child and found it necessary to call

the police for protection from her husband during a domestic violence incident.

H.I. admitted that defendant pays her monthly cellphone bill. It is apparent that

plaintiff may have feared that H.I. would have alerted defendant of any

disclosure of abuse. In addition, defendant works for H.I.'s father driving a

school bus. Plaintiff may have been concerned that disclosure of abuse to H.I.

would affect his employment. Finally, most of the instances of alleged abuse


                                                                          A-4174-18T3
                                       16
took place after plaintiff moved out of H.I.'s home. The record does not indicate

plaintiff remained in close contact with H.I. after she moved out.

      We note that the court found plaintiff's disclosure of defendant's abuse to

a neighbor to be "peculiar" because she did not know her well. Despite having

held that "[p]eople get to choose who they want to confide in for sure[,]" the

court found plaintiff's choice of confidant undermined the credibility of her

testimony. Thus, the court questioned the veracity of plaintiff's testimony both

for not disclosing her abuse and for disclosing her abuse to the wrong person.

      We also disagree with the proposition that plaintiff's testimony was

undermined because on two occasions she thought defendant was joking when

he initiated what she alleged turned into abusive behavior. The complaint does

not allege defendant engaged in an uninterrupted campaign of physical abuse.

It is not uncommon for a couple to have periods of relatively amicable relations

between incidents of domestic violence. A domestic abuser's calm demeanor

may suddenly turn violent.      Plaintiff's testimony suggested that she and

defendant sometimes engaged in playful physical interactions, stating that one

incident of domestic abuse started when she tapped defendant on his behind. A

victim of domestic violence need not prove that she was in constant fear to

establish the predicate acts necessary for issuance of an FRO.


                                                                         A-4174-18T3
                                      17
      The trial court made no express finding that defendant was credible. The

court found only that he was not "totally irrational" and that he appeared to have

a bond with his child during the trial. Defendant's relationship with his child is

not relevant to his propensity for abusing his spouse. In addition, the court did

not address whether in assessing the parties' testimony it considered the several

instances during trial when defendant, who professed to rarely getting angry at

plaintiff, yelled while testifying about her. Nor did the court address defendant's

admission to having cursed at plaintiff in front of police officers at his home.

      The court also erred when it found that A.E. "was not present at any time

for any allegation that [plaintiff] made with regard to [defendant]. She didn' t

see anything herself that occurred between the two. She didn't hear anything

herself that may have occurred between the two." A.E. testified that she was

present when plaintiff retrieved her belongings from defendant's apartment and

heard him call her vulgar names in Arabic that would subject her to isolation,

ridicule, and shunning in the Sudanese community. Defendant admitted to

cursing at plaintiff on that occasion. If found credible, A.E.'s testimony could

well establish that defendant committed the predicate act of harassment. See

N.J.S.A. 2C:33-4 ("a person commits [harassment] if, with the purpose to harass

another, he . . . [m]akes, or causes to be made, a communication or


                                                                           A-4174-18T3
                                       18
communications . . . in offensively course language, or any other manner likely

to cause alarm . . . .").

      We are also troubled by the trial court's reference to the timing of the filing

of the complaint with relation to plaintiff's immigration status. Although the

court made no specific findings, it is difficult to avoid the implication in the

court's opinion that plaintiff may have filed a meritless complaint in order to

remain in the country. The record, however, contains no evidence establishing

the impact, if any, the filing of a domestic violence complaint has on the s tatus

of someone, like plaintiff, who has overstayed her visa.           Without a more

developed record on the subject, it was error for the court to imply that plaintiff's

FRO application was unfounded and motivated by immigration concerns.

      In light of these conclusions, we vacate the March 12, 2019 order and

reinstate the complaint and the January 18, 2019 TRO. In light of the passage

of time, we remand the matter for a new FRO trial rather than for new findings

of fact and conclusions of law based on the existing record. The trial court may




                                                                             A-4174-18T3
                                        19
amend the TRO as necessary to address developments since its entry. We do

not retain jurisdiction. 4




4
  We need not address plaintiff's argument regarding the courtroom interpr eter.
She alleges that while the interpreter translated the questions posed to her and
her answers, she did not interpret the questions posed to, and answers given by,
the other witnesses. During trial, plaintiff's counsel did not raise the issue. On
remand, the trial court can address any requests made by the parties with respect
to interpreting services.
                                                                          A-4174-18T3
                                       20